

Exhibit 10.4


AMENDMENT TO PRODUCTION AGREEMENT


THIS AMENDMENT TO PRODUCTION AGREEMENT (the "Amendment") is made and entered
into as of the 1st day of July, 2013 by and among KMC Systems, Inc., a Delaware
corporation (“KMC"), and LipoScience, Inc., a Delaware corporation
(“LipoScience”).


RECITALS


WHEREAS, KMC and LipoScience have entered into that certain Production Agreement
effective as of June 26, 2009 (the “Production Agreement”); and


WHEREAS, LipoScience is now a public company; and


WHEREAS, given the public company status of LipoScience, and the corresponding
public availability of its financial statements pursuant to its financial
reporting obligations set forth in the Securities Exchange Act of 1934, as
amended, KMC is willing to delete certain affirmative covenants and obligations
of LipoScience set forth in the Production Agreement with respect to the
requirement of LipoScience to provide KMC with certain financial statements.


NOW, THEREFORE, in consideration of mutual recitals and other good and valuable
consideration, the mutual receipt and adequacy of which are hereby acknowledged,
and intending to be legally bound, the parties hereto agree as follows:




1.Definitions. Capitalized terms used herein but not defined in this Amendment
shall have the meanings given to them in the Production Agreement.
2.Amendment. Section 10.2 of the Production Agreement is hereby amended in its
entirety to read as follows:
“10.2 Security. In the event, in KMC's reasonable discretion, LipoScience's
unrestricted cash balance (which cash balance may include readily marketable
securities) for the preceding month is less than four million Dollars
($4,000,000.00), LipoScience shall immediately deposit (without KMC being
required to take any action demanding such deposit) the Materials Commitment
Amount. The “Material Commitment Amount” will be the monetary total of all
material commitments or orders that KMC has placed with respect to the
Instrument to date (excluding any amounts already paid by LipoScience to date),
plus fifteen percent (15%) of such amount. Such Material Commitment Amount shall
be deposited in immediately available funds to the bank indicated by KMC for
payment below. Immediately after the occurrence of such event, all KMC invoices
shall be due in full (except for amounts disputed in good faith), within fifteen
(15) days of the date of such invoices.









--------------------------------------------------------------------------------



Deposit Bank: Bank of America
P. O. Box 4993
Boston, MA 02212-4993
Wire Transfer Info:
Account Name:    Kollsman, Inc.
Account No.        ##########        
ABA Routing No.    ###-###-###


If paying by ACH transfer then use ABA Routing number: ###-###-###


If LipoScience fails to promptly comply with any obligation under these Sections
10.2 and/or 10.3, KMC shall provide thirty (30) calendar day’s written notice to
LipoScience of such failure to comply, and LipoScience shall fully comply within
such thirty (30) days notice. If LipoScience fails to comply within such thirty
(30) day period, such compliance shall be deemed a material breach of this
Agreement, and, without limiting any of KMC's other rights and remedies, KMC
shall not be obligated to provide any further services under this Agreement
until LipoScience shall have complied in full.”
3.No Other Changes. Except as specifically amended hereby, the Production
Agreement shall remain the same and in full force and effect as originally
executed.
4.Counterparts. This Amendment may be executed in any number of counterparts and
all such counterparts taken together shall be deemed to constitute one
instrument.
IN WITNESS WHEREOF, the parties have executed this Amendment to Production
Agreement as of the date first above written.






KMC Systems, Inc.
 
LipoScience, Inc.
 
 
 
 
 
 
 
 
 
 
By:
/s/    Ronald Jellison
 
By:
/s/    Lucy G. Martindale
Name:
Ronald Jellison
 
Name:
Lucy G. Martindale
Title:
President
 
Title:
Chief Financial Officer










